NO. 12-02-00352-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§



IN RE: JOHN M. O'QUINN, P.C.§
	ORIGINAL PROCEEDING


§





MEMORANDUM OPINION
	On June 25, 2003, this court delivered an opinion conditionally granting the Petition for Writ
of Mandamus filed by John M. O'Quinn, P.C. as Relator.  That opinion ordered Respondent to
vacate its order signed on November 4, 2002 whereby Respondent reconsidered its November 3,
2000 order compelling arbitration.  Subsequently, on July 9, 2003, Respondent furnished this court 
copy with an order complying with its order and opinion of June 25, 2003.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
  JAMES T. WORTHEN 
									     Chief Justice


Opinion delivered July 10, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.



(PUBLISH)